Citation Nr: 0505884	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  97-32 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of an avulsion fracture of the right ankle.

2.  Entitlement to an effective date prior to October 28, 
1996, for a compensable disability rating for residuals of an 
avulsion fracture of the right ankle.

3.  Whether the veteran filed a timely appeal for the issues 
of entitlement to service connection for hypertension.

4.  Whether the veteran filed a timely appeal for the issues 
of entitlement to service connection for a low back disorder.

5.  Whether the veteran filed a timely appeal for the issues 
of entitlement to service connection for diabetes mellitus.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Subsequently, the veteran requested that his 
claim be transferred to the RO in No. Little Rock, Arkansas.

The veteran filed a notice of disagreement in August 2000 to 
a May 2000 RO decision with respect to his claims of service 
connection for whether the veteran filed a timely appeal for 
the issues of entitlement to service connection for 
hypertension, a low back disorder; diabetes mellitus.  The 
Board has reviewed the claims file and has determined that a 
remand is warranted regarding these issues, and the remand 
order follows the decision below.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

The issues of entitlement to an effective date prior to 
October 28, 1996, for a 10 percent disability rating for 
residuals of an avulsion fracture of the right ankle and 
whether the veteran filed a timely appeal for the issues of 
entitlement to service connection for hypertension, a low 
back disorder; diabetes mellitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

Residuals of an avulsion fracture of the right ankle is 
manifested by lost range of motion with pain and instability 
that more nearly approximates a moderately severe degree of 
overall right ankle impairment.


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent evaluation, and 
no more, for residuals of an avulsion fracture of the right 
ankle have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5271, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Law

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 
Separate diagnostic codes identify the various disabilities.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its 
whole-recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The RO has evaluated the veteran's right ankle disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides for 
other foot injuries.  A maximum 30 percent evaluation is 
provided for severe foot injury.  For a moderately severe 
foot injury, a 20 percent evaluation is provided. For 
moderate foot injury, a 10 percent evaluation is provided.

Limited motion of the ankle will be rated as 10 percent 
disabling if moderate.  Marked limitation of motion warrants 
a 20 percent rating.  38 C.F.R. Part 4, Code 5271 (2004). 
This is the highest rating permitted under this diagnostic 
code.

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.

It is established United States Court of Appeals for Veterans 
Claims (Court) doctrine that, in assigning a disability 
evaluation, VA must consider the effects of the disability 
upon ordinary use and flare-ups, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40, 4.45 (2004)

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. 4.14 (2004).

The veteran's right ankle disability is currently rated as 10 
percent disabling pursuant to Diagnostic Code 5284.  The 
Board continues to consider the propriety of a higher rating 
pursuant to Diagnostic Code 5284, generally pertaining to 
impairment of the foot, and finds that the veteran's service-
connected disability picture more nearly approximates the 
criteria for a 20 percent rating under Diagnostic Code 5284 
based on a moderately severe foot injury, as further 
explained below.

II.  Factual Background

In June 1984, the RO notified the veteran that it had granted 
service connection for a right ankle disorder and assigned a 
noncompensable rating.  

In January 1990, the RO received a VA Form 21-526, 
application for compensation and pension.  He described ankle 
problems with pain and stiffness.

In May 1990, the RO issued a letter to the veteran informing 
him that it had disallowed the claim.  

In May 1993, the RO received a VA Form 21-526, application 
for compensation and pension.  Responding to question 24 on 
the form (which the printed directions instructed the veteran 
list the nature of sickness, disease or injuries for which 
the claim was made), the veteran described residuals of a 
broken left ankle.  Responding to question 26 (which the 
printed directions instructed the veteran to complete if not 
claiming compensation for a service-connected disability).  
The veteran responded that he had a broken right ankle.

In May 1990, the RO issued a letter to the veteran regarding 
his claim for a residual left ankle fracture.  In October 
1993, the RO issued a letter to the veteran informing him 
that it could take no action on his claim to reopen the issue 
of service connection for a residual left ankle fracture.  

In September 1995, the RO received the veteran's VA Form 21-
4138.  To paraphrase, the veteran indicated that he had filed 
a service connection claim several years ago, and he wanted 
to know whether the RO made a decision.  He asked that the RO 
send him a copy of the rating decision informing him what was 
required to continue the claim.

On October 28, 1996, the RO received the veteran's claim to 
reevaluate his service connected right ankle disorder. 

VA outpatient treatment records dated from December 1996 to 
February 1997 reveal general complaints of right foot pain 
and swelling.  He was noted to have chronic instability and 
an x-ray study was negative for abnormality.  

Based on this medical evidence, the RO assigned a 10 percent 
rating for residuals of a right ankle avulsion fracture 
effective October 28, 1996, which was the date that the RO 
received the veteran's claim.  The RO issued notice of this 
decision to the veteran in April 1997.

In June 1997, the RO received the veteran's notice of 
disagreement to the April 1997 assignment of a 10 percent 
rating for the right ankle disorder.  The veteran maintained 
that a rating in excess of 10 percent was warranted.  He also 
contended that an effective date prior to October 28, 1996, 
for the increase rating was warranted.

In June 1997, the veteran filed a VA Form 21-8940, 
application for increased compensation.  He reported on the 
application that he was not able to work as a result of his 
right ankle disorder and his nonservice-connected diabetes 
mellitus.  He also filed a VA Form 28-1902, counseling 
record, and a questionnaire.  To summarize the questionnaire, 
the veteran reported that his right ankle disorder was 
deteriorating.  He used an ankle brace, special shoes, and a 
walking cane.  He also reported that he lived in a homeless 
shelter for Vietnam veterans.   

The RO issued a statement of the case in July 1997, and the 
veteran filed a timely substantive appeal in October 1997.

VA outpatient records dated from February 1997 through the 
summer of 1997 show treatment for arthritis of the right 
ankle.  These records also show treatment for nonservice-
connected peripheral neuropathy causing pain and numbness in 
the feet.  According to a May 1997 record, the veteran was 
diagnosed with bilateral ankle pain.  The examiner observed 
that the veteran had decreased weight bearing on the toes due 
to neuropathy.  The veteran ambulated with a cane and he had 
an aircast.  The right ankle had dorsiflexion to 10 degrees 
with plantar flexion to 37 degrees, with strength assessed as 
4/5, which was considered good.  In June 1997, the right 
ankle had dorsiflexion to 10 degrees and plantar flexion to 
40 degrees, with strength assessed as 4+/5.  

In October 1997, the veteran filed a claim for a total rating 
due to individual unemployability.

VA examined the veteran's right ankle in December 1997.  To 
summarize the VA examiner's findings in the report, the 
veteran had dorsiflexion of the right ankle to 15 degrees and 
plantar flexion to 50 degrees, with no evidence of 
significant pain on motion during the examination.  There was 
no limitation to range of motion secondary to pain.  There 
was no evidence of any significant ankylosis in the right 
ankle joint.  

In a separate December 1997 VA examination report regarding 
the peripheral nerves, the veteran complained of foot pain 
and numbness.  The examiner diagnosed polyneuropathy 
secondary to diabetes mellitus.  The Board notes that the 
veteran is not service connected for diabetes mellitus.

In a June 1998 statement, the veteran wrote that his right 
ankle disorder warranted a rating in excess of 10 percent.  
He explained that he experienced pain and instability of the 
right ankle.  He wore an ankle brace, a cane, aircast, and 
therapeutic footwear.  He also maintained that an effective 
date for a compensable rating should be assigned prior to 
October 28, 1996.

The veteran appeared before a hearing officer at the RO in 
April 1999.  The veteran testified that his feet hurt him.  
On a scale of 0 to ten, with ten being the most painful, he 
described it as an eight.  He also testified that his right 
ankle was unstable.  He recalled that after he filed his 
claim in 1990, he had moved two times in two years.  He 
maintained that he never received any mail from VA prior to 
1993.  

VA examined the veteran's right ankle in July 2003.  
Examination of the veteran's right lower extremity revealed 
that he had some pain over the anterior talofibular ligament 
(ATFL) as well as over his calcaneal fibular ligament (CFL).  
He had a negative squeeze test and some pain with anterior 
drawer test and some mild laxity.  He also had some 
limitation of motion with dorsiflexion and could only 
dorsiflex approximately 20 degrees.  The veteran' was able to 
plantar flex to about 30 degrees, which did not cause pain 
like the dorsiflexion.  He was able to invert and evert, 
however, inversion did not cause some pain in the lateral 
aspect of his ankle.  He had slightly decreased light touch 
in the diffuse area.  He had decreased pulses over his 
dorsalis pedis.  He had 2+ posterior tibial pulses, and he 
had normal extensor and flexor tendon motion.  He had 5/5 
strength in dorsiflexion, plantar flexion, eversion, and 
inversion.  An x-ray study of the right ankle showed some 
arthritis.  He had some impingement with some osteophytes in 
his distal tibia and talus.  The examiner diagnosed increased 
arthritis of the right ankle and subtalar joint as well as 
the transverse tarsal joints.  The examiner commented that 
there was pain with dorsiflexion, plantar flexion with range 
of motion, although dorsiflexion was worse than plantar 
flexion.  This could continue to increase in the future in 
limited range of motion.  This may be complicated by the fact 
that he had diabetes and had already had osteomyelitis of the 
great toe and he was not able to wear his brace secondary to 
his wound.  The examiner concluded that it was not feasible 
to attempt to express any of this in terms of additional 
limitation of motion or pain because these matters could not 
be determined with any degree of medical certainty.

III.  Analysis

To summarize, the veteran's statements describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria. 

In this regard, the appellant reports constant right ankle 
pain, which varies in severity depending on use.  The July 
2003 VA examination report findings indicate signs of painful 
motion, instability, weakness, and tenderness.  The veteran's 
range of motion had worsened in severity compared to the 
results in the December 1997 VA examination report.  In July 
2003, the veteran had some limitation of motion with 
dorsiflexion and could only dorsiflex approximately 20 
degrees.  The veteran' was able to plantar flex to about 30 
degrees, which did not cause pain like the dorsiflexion.  He 
was able to invert and evert, however, inversion did not 
cause some pain in the lateral aspect of his ankle.  He had 
slightly decreased light touch in the diffuse area.  He had 
decreased pulses over his dorsalis pedis.  He had 2+ 
posterior tibial pulses, and he had normal extensor and 
flexor tendon motion.  He had 5/5 strength in dorsiflexion, 
plantar flexion, eversion, and inversion.  

In comparison with the December 1997 VA examination report 
results, as well as the VA outpatient treatment records 
during the pendency of this appeal, the Board finds that the 
evidence more nearly approximates the criteria for moderately 
severe impairment.  38 C.F.R. § 4.7, 4. 71a, Diagnostic Code 
5284.  Therefore, a 20 percent rating for the right ankle 
disorder is warranted. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

To warrant a 30 percent rating under Diagnostic Code 5284, 
the veteran would have to demonstrate overall impairment that 
is severe.  None of the competent medical evidence of record 
describes the veteran's individual symptoms or overall 
disability level as severe.  Here the Board emphasizes that 
the VA July 2003 examination report clearly sets out the lack 
of any additional pain or other functional impairment with 
repetitive motion and also notes the absence of factors such 
as fatigability, edema or locking.  VA outpatient records 
note, at most pain described as no more than moderate.  Thus, 
the competent medical evidence does not show that the 
veteran's right ankle disability more nearly results in a 
severe degree of impairment.

The Board has considered Diagnostic Code 5271, but 20 percent 
is the maximum rating available based on motion limitation of 
the ankle or based on consideration of deformity of the 
astragalus. 

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2004).  However, the Board finds no basis upon which 
to assign a higher or separate disability evaluation.  There 
is, for instance, no evidence of right ankle ankylosis, which 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2004).  (Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure. See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) 
[citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 
1988) at 91]; see also Lewis v. Derwinski, 3 Vet. App. 259 
(1992)).  No other diagnostic codes that allow for a higher 
evaluation are shown to be applicable based on the nature of 
the symptoms complained of by the veteran and documented in 
the medical evidence of record.

In sum, the current residuals of in-service injury to the 
foot/ankle are a limitation of right ankle motion with pain 
causing interference with activities such as walking. Such 
findings more nearly approximate a moderately severe degree 
of disability.

The Board finds that a rating in excess of 20 percent is not 
warranted because the evidence of record does not more nearly 
approximate severe loss of motion as required by Diagnostic 
Code 5284.  Accordingly, the Board finds that the criteria 
for severe disability have not been met.

IV.  Veterans Claims Assistance Act.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The RO, in a letter dated in June 2003, advised the veteran 
what information and evidence was needed to substantiate his 
claim for an increased rating for his right ankle disorder.  
The letter also advised him what information and evidence 
must be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, medical 
records, employment records, and records from other Federal 
agencies.  The statement of the case also notified the 
veteran of the information and evidence needed to 
substantiate the claims.  The September 2004 supplemental 
statement of the case also contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication notice constitutes harmless error.  See 
38 C.F.R. § 20.1104.  In this case, the Board finds that any 
error in not providing a VCAA notice letter to the veteran 
prior to the initial adjudication of his claim is harmless 
error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that the July 2003 VA examination report 
findings are adequate for rating purposes.  Therefore, 
further development is not needed in this case because there 
is sufficient evidence to decide this issue. 

The veteran reported on a VA Form 21-4138, received in 
September 2004, that he had no other evidence to submit in 
support of his appeal.

The Board notes that, in October 2004, the RO received a VA 
Form 21-4138 from the veteran that is not relevant to the 
issue on appeal.  In his statement, the veteran specifically 
referenced an August 20, 2004, letter from the RO that 
addressed other issues than the ones on appeal.  He also 
mentioned additional medical evidence that was relevant to 
those claimed disorders.  The Board finds that the medical 
evidence referenced in this statement is not relevant to the 
issue on appeal. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. 


ORDER

Entitlement to an increased evaluation of 20 for right ankle 
disorder is granted subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

With respect to the issue of entitlement to an effective date 
earlier than October 28, 1996, for the grant of a compensable 
schedular rating for the right ankle disorder, the veteran 
properly perfected his appeal as to this issue.  However, as 
discussed in further detail above, further notice pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002) with respect to the issue 
of an earlier effective date for the grant of a compensable 
rating must be provided.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

Unless an exception provides otherwise, where there has been 
a prior final denial, the award of VA benefits may not be 
effective earlier than the date the VA received the 
particular application for which the benefits were granted.  
Washington v. Gober, 10 Vet. App. 391, 393 (1997).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

In this case, the veteran's claim was received in October 
1996.  He was granted a 10 percent rating effective October 
28, 1996.  Therefore, he must be informed that in order for a 
10 percent rating to be effective prior to that date, he must 
show that he warranted a 10 percent rating during the year 
immediately preceding his claim, i.e., between October 1995 
and October 1996.  As a result, he should be asked to provide 
information identifying any other sources of treatment or 
information as to the severity of his condition prior to 
October 1996.  

The veteran must be provided a letter that informs him of the 
relevant portions of the Veterans Claims Assistance Act of 
2000 (VCAA), and notifies him of the evidence necessary to 
substantiate his claim, and of his and VA's respective 
obligations to obtain different types of evidence.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Finally, as noted in the INTRODUCTION, the veteran filed a 
notice of disagreement in August 2000 to a May 2000 RO 
decision with respect to whether the veteran filed a timely 
appeal for the issues of entitlement to service connection 
for hypertension, a low back disorder; diabetes mellitus.  
The Board has reviewed the claims file and has determined 
that a remand is warranted regarding these issues.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a statement of the 
case to the veteran and his 
representative addressing the issues of 
whether the veteran filed a timely appeal 
for the issues of entitlement to service 
connection for hypertension, a low back 
disorder; diabetes mellitus.  The RO 
must, with the promulgation of the 
statement of the case, inform the 
appellant that to complete the appellate 
process he should complete a timely VA 
Form 9, substantive appeal, and forward 
it to the RO.

2.  The RO should issue a VCAA letter to 
the veteran regarding his claim for a 
compensable rating for his right ankle 
disorder prior to October 28, 1996.  The 
notice to the veteran should specifically 
inform him of the evidence and information 
necessary to substantiate his claim for an 
effective date earlier than October 28, 
1996, for the grant of a compensable 
schedular rating for residuals of an 
avulsion fracture of the right ankle, and 
tell him whether he or VA must produce or 
obtain that evidence or information.  The 
notice should also specifically request 
that he provide VA with any evidence in 
his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

3.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claim for an effective date earlier than 
October 28, 1996, for the grant of a 
compensable schedular rating for residuals 
of an avulsion fracture of the right 
ankle.  If the claim is denied, the 
veteran should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


